SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54379 PALMERSTON STOCK AGENCY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 17 Huiaiti Road Pongoroa, New Zealand 4991 (Address of principal executive offices and Zip Code) (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesxNo¨ State the aggregate market value of the voting and non-voting common equity held by non-affiliates.None. As of July 16, 2012, 14,375,000 shares of common stock of the registrant was issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I Page Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 4 Item 4. Mining Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements And Supplementary Data F-1 to F- 7 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 10 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accountant Fees and Services 13 PART IV Item 15. Exhibits, Financial Statement Schedules 14 SIGNATURES 15 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Palmerston Stock Agency, Inc“SEC” refers to the Securities and Exchange Commission. PART I Item 1. Business. Overview Palmerston Stock Agency, Inc. was incorporated in the state of Delaware on May 12, 2009. We were formed to commence business as a stock agent in the wool trade. Our founder and President, Ian Raleigh has numerous years of experience in the wool trade. He was raised on his parent’s sheep farming community in New Zealand and owns his own sheep which he has farmed and bred for the wool industry. We intend to buy sheared grease wool direct from farmers in the Manawatu-Wanganui region of New Zealand and eventually expand to Australia as we grow our business operations. We intend to oversee the purchase of the wool, process the wool and separate it for sale at auction or sell direct to the textile manufacturing industry.We anticipate consulting with representatives in Asia and Europe to assist marketing our product to the textile manufacturing industry. 1 Our Operating Strategy Palmerston Stock Agency, Inc., intends to purchase grease wool from farmers in the Manawatu-Wanganui region on the North Island and surrounding areas in New Zealand and process it for sale throughout the year. At this time, we have taken no steps to implement our business plan and as such, the goals set forth in this section are merely aspirational and there is no guarantee we will be able to implement our plan.In addition, we have no customers, no contractual relationships with suppliers, no employees, and we need $850,000 before we can commence our business operations. The grease wool will be classed on site to determine its sale price and then we will pay the wool farmer immediately. Shearing, the process by which the woolen fleece of a sheep is cut off, is from late September to early December in the Manawatu-Wanganui region of New Zealand. We intend to purchase, process, class and stock as many kilograms of wool as we can afford during this time to be sold throughout the year to textile manufacturers for profit.We believe that buying sheep wool in bulk during the New Zealand shearing season will enable us to provide high quality product to our customers at a profit while demand is high and supply from others sources if low. We intend to hire a licensed full-time classer to class all bales prior to sale. We anticipate that our classer will work hands on in every aspect of the business while managing and maintaining our inventory. Our goal is to be known by our customers as a reliable and high quality wool distributor. We intend to make sure that every step of cleaning and processing our wool is closely supervised and monitored for high quality. Due to our experience in the wool industry we believe we can achieve our business goals. We are currently developing contacts in the industry and have not established any contractual relationships with any contacts at this time. We intend to provide farmers with a simplified buying system that offers a fair market price for their sheared grease wool using the weekly Australian Wool Exchange (“AWEX”) as a purchase guide.In addition, we intend to pay farmers immediately for their wool which we believe will lower our purchase price and enable us to buy in bulk, store and sell at a higher price later throughout the year to our customers. We can only commence business if we raise enough capital to buy enough wool to sell throughout the year. We have a short window of approximately two and a half months to purchase our inventory of wool for the year.If we cannot afford to purchase enough wool to be profitable for a twelve month period the company will not commence business of any kind. If we cannot afford to purchase enough wool for a twelve month period we intend to raise additional capital by doing another private offering of our common stock. The company needs to raise approximatelyUS $850,000 to commence its "year one" plan of business. If the company is unsuccessful in raising the additional capital that it needs to operate its first year of business it will not commence business operations of any kind until the necessary money is raised. If the company can exceed in raising more than the $850,000 that it needs to commence business in under its "year one" plan it will use the extra capital to purchase additional inventory which will accelerate its growth plan. At this time, we have not raised the necessary minimum capital to commence our “year one” plan of business. We have consulted with friends, family, and business associated in the industry to raise the $850,000 necessary to commence business operations.Currently, no other steps have been taken to raise the necessary funds. Recent Development Due to our inability to obtain adequate financing and therefore our inability to successfully implement our business plan, it is possible that we may cease our operations andpursue a potential reverse acquisition candidate. Shipping We are going to invoice all of our customers for the cost of shipping at the time that they order our wool. We will get a quote for every shipment at the time the order is placed. We have had discussions with Hapag-Lloyd (New Zealand) Ltd. regarding shipping because they are well known in the wool industry as a shipper of choice and can deliver cargo to almost all points of the world with regular trips from New Zealand to Europe and Asia. We have also had discussions with GEO.H Scales Ltd. who are also known in the wool export industry. At this time no formal agreements have been entered into. 2 Competition We currently have limited operations and are not yet competing with any companies. However, once we further our operations, we believe we will have many competitors. Most of our competitors are very large well established companies. Advertising and Sales Strategy Our advertising and sales strategy will be one of personal contact by our management, Ian and Michael Raleigh. They will both be in touch with members of their community who are fellow farmers, members of their co-op and farmers they meet at the weekly auctions. Our management intends to go on a tour of most of the wool producing farms in the greater Manawatu-Wanganui region to promote our business. We plan to place print ads in the co-op bulletin and farmers daily which will direct potential customers to inquire about our business and visit our website. We plan to utilize many free online sources to assist with directing potential customers to our website including the industry trade online forums. At this time, we have taken no steps to advertise or promote our business other than preliminary discussions with business associates and industry related people.In addition, we have not commenced the creation of our website. Government Regulation We do not expect any governmental regulations to have an impact on our planned business operations. Existing laws with which we must comply cover issues that include: ● Corporate Taxes ● Collection and payment of the Goods and services tax of 12.5% ● Payroll Taxes ● Business Licence ● Registered Licensed Classer (Must re-register annually) New laws may impact our ability to market our products in the future. However,we are not aware of any pending laws orregulations that would have an impact onour business. Employees As of July 2012, we have no full time employees.Our President, Chief Financial Officer, Treasurer Ian Raleigh and our Secretary Michael Raleigh each spend approximately 30 hours per week on the Company’s matters.We believe this is sufficient time to successfully implement our business plan and further commence our operations. We plan to employ more qualified employees in the near future. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments. Smaller reporting companies are not required to provide the information required by this item. Item 2. Properties. 3 Our principal office is located at 17 Huiaiti Road in Pongoroa, New Zealand 4991. Our registered agent’s office is located at 1811 Silverside Road, Wilmington, Delaware 19810. Our primary telephone number is Item 3. Legal Proceedings. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures. Not Applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. No established public trading market exists for the Company’s common stock. There are no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of the Company’s common stock. Holders As of July 9, 2012, there were 15 holders of record of our common stock. This does not reflect the number of persons or entities who held stock in nominee or street name through various brokerage firms. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Item 6. Selected Financial Data. Smaller reporting companies are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. 4 Plan of Operations Palmerston Stock Agency, Inc. was incorporated in the state of Delaware on May 12, 2009. We were formed to commence business as a stock agent in the wool trade. Our founder and President, Ian Raleigh has numerous years of experience in the wool trade. He was raised on his parent’s sheep farming community in New Zealand and owns his own sheep which he has farmed and bred for the wool industry. We intend to buy sheared grease wool direct from farmers in the Manawatu-Wanganui region of New Zealand and eventually expand to Australia as we grow our business operations. We intend to oversee the purchase of the wool, process the wool and separate it for sale at auction or sell direct to the textile manufacturing industry.We anticipate consulting with representatives in Asia and Europe to assist marketing our product to the textile manufacturing industry. We have not commenced business operations, have not taken any significant steps to implement our business plan and there is no guarantee that we will achieve our revenue projections discussed below. Year One Expenses and Forecast in US Dollars (Interest paid on funds not included) Inventory: The company will be required to purchase at least 120,000 kilograms of ``grease wool`` for our inventory. This would average out to 10,000 kilograms per month. ● Lease for warehouse space: $4,600 per month X 12 $55,200 ● New 4hp 480volt wool press with built in scale: $7,000 ● Custom made wash bins and tables: $6,000 ● Deposit for lease for truck: $3,000 ● Lease of new five ton truck with flat deck with wool cage: $875.00 per month $10,500 ● Full-time licensed classer: $3,000 per month $36,000 ● One part-time laborer: $1,500 per month $18,000 ● Electric bill (estimated): $1,200 per month $14,400 ● Inventory and disability insurance (quoted): $4,000 ● Truck insurance (quoted): $1,700 ● Telephone expenses including long distance: $4,800 ● Fuel expenses: $9,200 ● Website creation and first year hosting: $5,500 ● Printing of business cards and brochures: $3,000 ● Bookkeeping/Accounting: $11,500 ● Attorney fees: $15,000 ● Electronic filing fees: $1,500 ● Travel expenses: $8,000 ● Print advertising: $4,000 ● Miscellaneous expenses: $2,000 ● Salary for Ian Raleigh, the company`s President , and Michael Raleigh, Secretary: $0 Total year one expenses: $850,000 Year Two Expenses and Forecast in US Dollars (Interest paid on funds not included) The company would have no plans of paying a dividend in year two. All profits in year one will be rolled into expansion of inventory and sales in year two. ● Lease for warehouse space: $4,600 per month X 12 $55,200 ● Lease of new five ton truck with flat deck with steel cage: $875.00 per month $10,500 ● Full-time licensed classer: $3,000 per month $36,000 5 ● One part-time laborers: $1,500 per month $18,000 ● Electric bill (estimated): $1,200 per month $14,400 ● Inventory and disability insurance (quoted): $4,000 ● Truck insurance (quoted): $1,700 ● Telephone expenses including long distance: $4,800 ● Fuel expenses: $9,200 ● Website hosting (one year): $175 ● Printing of business cards and brochures: $2,000 ● Bookkeeping/Accounting: $11,500 ● Attorney fees: $5,000 ● Electronic filing fees: $1,500 ● Miscellaneous expenses: $2,000 ● Contingency fund: $2,000 ● Salary for Ian Raleigh, the company`s President , and Michael Raleigh, Secretary: $0 Total year two expenses: $930,000 Year Three Expenses and Forecast in US Dollars (Interest paid on funds not included) The company would have no plans of paying a dividend in year three. All profits in year one will be rolled into expansion of inventory and sales in year three. ● Lease for warehouse space: $4,600 per month X 12 $55,200 ● Lease of new five ton truck with flat deck with steel cage: $875.00 per month $10,500 ● Full-time licensed classer: $3,000 per month $36,000 ● One part-time laborers: $1,500 per month: $18,000 ● Electric bill (estimated): $1,200 per month: $14,400 ● Inventory and disability insurance (quoted): $4,000 ● Truck insurance (quoted): $1,700 ● Telephone expenses including long distance: $4,800 ● Fuel expenses: $9,200 ● Website hosting (one year): $175 ● Printing of business cards and brochures: $2,000 ● Bookkeeping/Accounting: $11,500 ● Attorney fees: $5,000 ● Electronic filing fees: $1,500 ● Miscellaneous expenses: $2,000 ● Contingency fund: $2,000 ● Salary for Ian Raleigh, the company`s President and Michael Raleigh, Secretary: $0 Total year three expenses: $1,000,000 Year Four Expenses and Forecast We cannot predict our year four of business operations as among other things the fluctuation of the currencies and the selling price of wool will determine the results of year four. If the company is successful in reaching its forecasted sales numbers in year three it will be in a position to borrow from banks to aid expansion in addition to growing by way of raising capital through the equity markets. The company may issue a dividend to shareholders in year four if possible. 6 There are many factors that could have a substantial impact on our estimates in our business plan and forecasts discussed above including but not limited to: ● Our ability to raise capital; ● The wholesale and retail price fluctuations of wool; ● Expenses that we estimated incorrectly; and ● Unforeseen expenses we failed to foresee The aforementioned factors could cause the numbers set forth in this section to change. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Recent Development Due to our inability to obtain adequate financing and therefore our inability to successfully implement our business plan, it is possible that we may need to cease operations andpursue a potential reverse acquisition candidate. Results of Operations For the years endedApril 30, 2012 and April 30, 2011,we had no revenues. Operating expenses for the year endedApril 30, 2012 totaled $57,899, resulting in a loss of $57,899. Operating expenses of $57,899 for the year ended April 30, 2012 consisted of $1,059 for general and administrative expenses and $56,840 for professional fees.Operating expenses for the year endedApril 30, 2011 totaled $32,849, resulting in a loss of $32,849. Operating expenses of $32,849 for the year ended April 30, 2011 consisted of $4,455 for general and administrative expenses and $28,394 for professional fees. For the period from May 12, 2009 (inception), to April 30, 2012, we had no revenues. Expenses for the period totaled $101,914, resulting in a net loss of $101,914.Expenses for the period consisted of $90,625 in professional fees and $11,289 for General and Administrative expenses. Capital Resources and Liquidity As of April 30, 2012 we have $273 cash on hand. Ian Raleigh and Michael Raleigh are the only employees initially as the company seeks contracts. Additionally there will be little if any capital expenditures due to the nature of the business. Finally, it should be noted that materials will be bought on an as needed basis and will be purchased as a part of a contract with either cash on hand or a receivable in place. Based upon the above, we believe that we have enough cash to support our daily operations while we are attempting to commence operations and produce revenues. However, if we are unable to satisfy our cash requirements we may be unable to proceed with our plan of operations. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions.In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we will suspend or cease operations. 7 We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. 8 Item 8. Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Palmerston Stock Agency, Inc.: We have audited the accompanying balance sheets of Palmerston Stock Agency, Inc. (a development stage company) (the "Company") as of April 30, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficiency), and cash flows for each of the years then ended and the period from May 12, 2009 (inception) to April 30, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of April 30, 2012 and 2011, and the results of its operations and its cash flows for each of the years then and for the period from May 12, 2009 (inception) to April 30, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company is in the development stage, has no established source of revenue and is dependent on its ability to raise capital from stockholders or other sources to sustain operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Holtz Rubenstein Reminick LLP Holtz Rubenstein Reminick LLP Melville, New York July 20, 2012 F-1 PALMERSTON STOCK AGENCY, INC. (a development stage company) BALANCE SHEETS ASSETS 4/30/2012 4/30/2011 CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accrued Expenses $ $ Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY Preferred Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: None - - Common Stock - Par value $0.0001; Authorized: 200,000,000 Issued and Outstanding: 14,375,000 and 14,375,000, respectively Additional Paid-In Capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements. F-2 PALMERSTON STOCK AGENCY, INC. (a development stage company) STATEMENTS OF OPERATIONS Period from For the year For the year May 12, 2009 ended ended (Inception) to April 30, 2012 April 30, 2011 April 30, 2012 REVENUE $
